Citation Nr: 0811362	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-43 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula with osteoarthritis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the pelvis with dislocation of right hip, 
currently rated as 30 percent disabling.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002, January 2003, and July 2005 
rating decisions by the St. Louis, Missouri Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In December 2007, the veteran testified before the 
undersigned at the Board via video conference from the RO.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left tibia 
and fibula with osteoarthritis are not productive of painful 
or limited motion, but he has subjective complaints equating 
to slight impairment of the tibia, fibula, and left knee.  

2.  The veteran's right hip/pelvis disability is not 
manifested by flexion limited to 10 degrees or the functional 
equivalent thereof.  

3.  In a November 2000 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for a back disability.  
A notice of disagreement was not received within the 
subsequent one-year period.

4.  Evidence submitted since the RO's November 2000 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for 
residuals of a fracture of the left tibia and fibula with 
osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5292 
(2007).

2.  The criteria for rating in excess of 30 percent for 
residuals of a fracture of the pelvis with dislocation of 
right hip are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255 (2007).

3.  The RO's November 2000 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

4.  New and material evidence has been received since the 
RO's November 2000 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006), 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters dated in November 2001 and April 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notices were not compliant with 
the directives in Vazquez-Flores, the Board finds that any 
deficiency in the VCAA notices was harmless error.  In this 
regard, the claimant was provided pertinent information in 
the SOCs and the multiple SSOCs.  Further, a March 2006 VCAA 
notice provided additional information to the claimant which 
complies with Vazquez-Flores.  Cumulatively, the veteran was 
informed of the necessity of providing on his/her own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
In the VCAA letter, the section entitled "Disability 
Rating," specifically cited to the impact on employment and 
described the types of evidence which would support the 
claim.  The claimant was also told that disability rating 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  The SOCs and SSOCs were relevant to 
the specific pertinent diagnostic code.  Finally, during the 
course of his personal hearing, the veteran and his 
representative presented testimony that demonstrate their 
awareness of the relevant rating criteria, to include how the 
service connected disabilities effect the veteran's 
employment and daily life.  Actual knowledge has therefore 
been demonstrated.  As such, the Board finds that the 
claimant has not been prejudiced by insufficient written 
notice in this case.  The veteran was sent a July 2007 SSOC 
which constitutes a readjudication.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected right hip/pelvis, and left 
tibia/fibula disabilities since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOCs, SSOCs, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The March 2006 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  However, if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability);  Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart V. 
Mansfield, __ Vet. App. __ (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a July 1959 rating decision, service connection was 
granted for fracture of the pelvis, dislocation of the right 
hip, healed with palpable displacement of fragments, rated as 
10 percent disabling; scar of the right thigh, rated as 10 
percent disabling; and fracture of the left leg involving the 
tibia and fibula, well-healed, rated as non-compensably 
disabling.  Contemporaneous x-rays show that the fracture of 
the left tibia and fibula occurred at the distal end.  In a  
July 1979 rating decision, an increased rating of 10 percent 
was granted for residuals of fracture of the left tibia and 
fibula, with mild osteoarthritis.  

In June 2001, correspondence was received which was accepted 
as a claim for increased ratings.  In conjunction with the 
claim, the veteran was afforded a VA examination in October 
2002.  At that time, the veteran reported that he had 
increased discomfort in his right hip.  He related that he 
had right hip pain with physical activity such as weight-
bearing activity on the lateral aspect.  If he stood or 
walked for 10 minutes, his right hip began bothering him.  If 
he sat for 5 minutes, he had a burning sensation in his right 
hip as well as stiffness in his right buttock.  Upon first 
rising, he had increased stiffness and walked with a limp.  
He also felt as if his right leg might go out on him from 
time to time.  He denied flare-ups and indicated that the 
pain was constant and ranged from 6-8 on a scale of 1-10 with 
10 being worse.  The veteran was taking pain medications.  

Physical examination revealed that the veteran had positive 
difficulty rising from a seated position.  He limped to the 
examining room.  No assistive devices were used.  He was able 
to get up on the examination table without assistance.  He 
had positive tenderness with palpation over his right greater 
trochanter region.  Hip abduction was zero to 25 degrees at 
which point he stopped, secondary to complaints of pain.  
This was both on passive and active motion.  His hip forward 
flexion was from zero to 60 degrees and was limited by 
complaints of pain over his right greater trochanter and this 
was also on passive and active motion.  His abduction was 
from zero to 30 degrees due to complaints of pain in his 
greater trochanter region.  Adduction was from zero to 10 
degrees limited by complaints of pain in his right greater 
trochanter region.  Deep tendon reflexes were 2+ and equal to 
bilateral knee jerks and 1+ ankle jerks, bilaterally.  
Sensation was intact to lower extremities.  Strength was 5/5 
to bilateral quadriceps as well as knee flexion and extension 
against resistance.  X-rays were performed.  The diagnosis 
was crush injury 1958 with a left tibia-fibula fracture and 
pelvic fracture and dislocation of the right hip with chronic 
right hip pain and flattening of the femoral head.  

In a November 2002 rating decision, an increased rating of 30 
percent was granted for residuals of a pelvis fracture with 
dislocation of the right hip, from June 29, 2001.  

In December 2002, the veteran was afforded a VA examination 
to evaluate the left tibia and fibula.  The veteran reported 
that he had ongoing pain which waxed and waned in the left 
knee.  There was no swelling, heat, or redness of the joint, 
no instability, and no locking.  The veteran stated that he 
could minimally walk a half mile, but developed pain in the 
left knee after one block.  The veteran was taking pain 
medications.  The veteran denied having any adverse side 
effects from the pain medications.  The veteran reported that 
sitting up for long period of time caused the knee to stiffen 
up.  He also related that he had popping and grinding.  He 
denied having problems with the left hip or left ankle.  
There was significant improvement with warm weather, heat, 
and pain medications.  The veteran reported that getting up, 
moving, and rubbing seemed to help a little bit.  He did not 
use any assistive devices or special shoes.  The veteran 
stated that driving, sitting, walking, and stair climbing 
exacerbated his problems.  Physical examination revealed that 
the knees were symmetric.  There was no evidence of effusion 
or ligamentous laxity.  The knee was nontender and did not 
have redness or swelling.  The range of motion was from zero 
to 140 on the left.  The range of motion testing was non-
painful.  There was moderately severe crepitus with flexion 
and extension and popping on extension.  Examination of the 
ankle revealed no swelling or deformity.  Dorsiflexion was 
zero to 20 degrees and plantar flexion was zero to 40 
degrees, bilaterally.  Pedal pulses were palpable.  His gait 
was minimally antalgic, favoring the left side.  His 
ambulation and gait disturbance improved with prolonged 
walking and was only notable when he first stood and walked.  
The veteran indicated that his range of motion would decrease 
by 20 percent during a period of flare-up.  The diagnosis was 
traumatic arthritis.  X-rays revealed an old healed fracture 
involving the distal end of the left tibia.  

A June 2004 bone scan revealed intense increased activity 
throughout the right fibula which was suggestive of Paget's 
disease as well as mild increased activity of the right 
trochanter suggestive of bursitis.  

In July 2005, the veteran was afforded a VA examination.  At 
that time, he reported having increased pain and discomfort 
of the right hip and surrounding muscle area.  Pain was an 8 
(on 1-10 scale) which waxed and waned and was dull in nature.  
The veteran reported that he was trying to move his body from 
the right side and left side when he slept to relieve pain.  
His pain was relieved with standing and walking.  The act of 
sitting made his pain worse.  She also reported having 
stiffness in the morning and before starting movement for a 
few minutes.  He indicated that he was still taking pain 
medications.  He did not use any assistive devices.  Physical 
examination revealed that the veteran walked with a limp.  
The right leg was externally rotated.  He was able to squat 
almost fully.  He was able to remove his pants and get on the 
examination table without assistance.  Physical examination 
of the hips revealed mild tenderness anterior to the hip 
joint.  There was an 8 inch scar on the inner side of the 
thigh, a 4 inch scar on the lateral gluteal area, and a 4 
inch scar on the right buttocks.  The scars were slightly 
hypopigmented, well-healed, and non-tender.  Range of motion 
was zero to 120 degrees on flexion bilaterally, on active, 
passive, and repetitive motion.  There was a mild complaint 
of pain anterior to the right hip joint with movement.  
Extension was zero to 20 degrees, abduction was zero to 40 
degrees and, adduction was zero to 20 degrees, on the right 
side, on active, passive, and repetitive motion.  There was 
no fatigability or weakness with repetitive motion.  The 
veteran complained of discomfort in the right thigh muscle 
associated with extension and adduction motion.  X-rays were 
performed.  The diagnosis was status post right hip 
dislocation due to crush injury in 1958.  

VA medical records dated October and November 2005 showed 
that the veteran had undergone hip injections, but surgery 
was not recommended at that time.  

In December 2005, the veteran was afforded another VA 
examination.  At that time, he reported that he had pain 
mostly to the lateral part of the left leg which was dull in 
nature, with occasional sharp pain of 6/10.  Pain was 
relieved by lying down or having a massage of the left leg.  
He was taking pain medications.  He denied having problems 
with the left knee or ankle joints.  He also reported having 
right hip pain. Physical examination revealed that the 
veteran walked with a limp.  He was able to take off his 
shoes, socks, and pants, and go on the examination able with 
no difficulty.  He did not use assistive devices.  There were 
scars which were hypopigmented and productive of some 
numbing.  There was no tenderness in the calf.  Range of 
motion of the ankle joint revealed dorsiflexion of zero to 
20 degrees and flexion was zero to 40 degrees, actively, 
passively, and repetitively.  There was no fatigability or 
weakness with repetitive motion.  There was no extension 
deformity.  There was no atrophy of calf muscle.  The 
diagnosis was status post fracture of the left tibia and 
fibula.   

In VA medical records dated in March 2006, it was noted that 
the hip injections did not work and the veteran was insistent 
that he needed hip surgery.  The examiner indicated that 
although the veteran had radiating pain down his leg, this 
could be the result of herniated discs in his back.  

In September 2006, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had right hip 
pain, but his left leg was not symptomatic.  However, he 
later described having pain in his left lateral thigh and 
radiation down to the anterior/medial thigh as well.  Some 
atrophy of the right medial thigh was noted.  There were no 
muscle spasms nor joint swelling, effusion, or tenderness.  
There were no residuals of fractures or ankylosis.  Range of 
motion of the right hip revealed adduction of zero to 20 
degrees with pain and end of range of motion, abduction of 
zero to 30 degrees with pain and end of range of motion, and 
flexion of zero to 45 degrees with pain and end of range of 
motion.  There was additional limitation of motion on 
repetitive use of the joint due to pain, fatigue, weakness, 
or lack of endurance, but the examiner was unable to specify 
what the additional functional impairment was with the 
repetitive use.  There was no motor loss or sensory loss on 
the right or left side.  X-rays of the right hip and pelvis 
revealed no acute bony abnormality.  The examiner noted that 
the x-rays showed mild degenerative joint disease of both 
hips.  An electromyography (EMG) revealed no evidence of 
radiculopathy or neuropathy.  The examiner indicated that the 
veteran had chronic pain and some decreased mobility related 
to his hip.  The examiner indicated that the left tibia and 
fibula were asymptomatic.  

In a December 2007 letter, S.K.E., DC, indicated that the 
veteran had been treated for his various symptoms including 
right hip and leg discomfort.  Right outer hip tenderness to 
palpation was noted.  Fabre-Patrick's test produced right 
outer hip discomfort.  Goldthwaite's testing also produced 
right outer hip pain.  X-rays showed left pelvic tilt, left 
femur height being approximately 7 millimeters lower compared 
to the right.  

At his December 2007 Board hearing, the veteran described 
having restless leg problems as well as having a feeling of a 
nerve twitching.  He reported that pain ranged from 5-7.  His 
"nervous leg" did not affect his daily activities.  With 
regard to his right hip, the veteran reported that sitting 
and laying down hurt and he was unable to do farmwork.  

Residuals of a Fracture of the Left Tibia and Fibular with 
Osteoarthritis

The veteran's left tibia and fibula disability is rated as 10 
percent disabling under Diagnostic Code 5010.  

Diagnostic Code 5010 pertains to arthritis due to trauma 
sustained by x-ray findings.  Diagnostic Code 5010 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however the findings is rated according to 
limitation of motion for the joint or joints involved is non 
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5262 addresses disorders of the tibia and 
fibula.  Under that code, where there is impairment of the 
tibia and fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.

In order for a higher 20 percent rating to be warranted, the 
veteran would have to demonstrate malunion, which he does not 
have.  X-rays taken as early as July 1959 reveal a healed 
fracture of the distal tibia that was in excellent alignment 
and position.  X-rays of the left tibia and fibula taken 
since 1959 do not show the contrary.  Indeed, x-rays taken in 
December 2002 showed an old healed fracture  Moreover, the 
veteran does not have moderate ankle or knee disability.  

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion of the knee is limited to 45 degrees; a 20 
percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension of the knee limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5271 evaluates the ankle disability based on 
limitation of motion.  Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
Part 4, Code 5271.  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

A review of the evidence shows that the veteran does not have 
limitation of motion of the left knee.  His range of motion 
is zero to 140 degrees and the motion is pain-free.  
According to VA's rating schedule, this is normal range of 
motion.  The veteran reported that during a flare-up, his 
range of motion would decrease by 20 percent.  This was not 
shown in any of the examination reports or multiple VA 
outpatient records.  Therefore, a higher rating based on 
moderate impairment of the knee or limited or painful motion 
on flexion or extension of the knee is not warranted.  



Range of motion of the left ankle has been shown to be from 
zero to 20 (dorsiflexion) and zero to 40 degrees (flexion).  
There is therefore some loss of flexion.  However, the Board 
does not find that this minimal loss amounts to moderate 
ankle disability under Diagnostic Codes 5262 or 5271. 

The Board recognizes the fact that the veteran reports that 
he had pain in his left leg, a feeling of restlessness, and 
radiating or sciatic pain.  The EMG testing was negative for 
radiculopathy or neuropathy due to the tibia/fibula 
disability.  The complaints of pain by the veteran are 
competent, but do not equate to a 20 percent rating as he 
does not manifest any of the identified criteria to meet that 
rating.  Indeed, the evidence of record appears to show that 
the veteran's neurological complaints are associated with 
currently non-service connected lumbar spine disability.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  

Residuals of a Fracture of the Pelvis with Dislocation of 
Right Hip

The veteran's pelvis and right hip disability is rated as 30 
percent disabling under Diagnostic Codes 5010-5255.  The 
veteran was assigned a 30 percent rating based on severe 
limitation of motion/marked right hip disability.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 provide criteria for rating hip and thigh disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86).  However, there is no 
evidence of ankylosis or complete immobility of the right 
hip.

Diagnostic Code 5252 provides a 40 percent rating where 
flexion of the hip is limited to 10 degrees.  However, the 
evidence does not reveal flexion limited to 10 degrees.  On 
the examinations, his flexion ranged from 45 to 120 degrees.  
Even considering DeLuca and the veteran's reports in that 
regard, additional functional limitation shown to be the 
equivalent of limitation of motion to 10 degrees was not 
demonstrated.  In sum, the veteran's right hip/pelvis 
disability is not manifested by flexion limited to 10 degrees 
or the functional equivalent thereof.  

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint or fracture of the femur.  However, there 
is no evidence of a flail hip joint, or of any fracture to 
the femur.  The veteran sustained a pelvic and right hip 
fracture as well as a tibia-fibular fracture, not a fracture 
of the femur.  

The Board has also considered whether factors including pain 
and weakness as addressed under 38 C.F.R. §§ 4.10, 4.40 and 
4.45 would warrant a higher rating.  However, even 
considering the complaints of stiffness and pain and other 
symptoms, as reported by the veteran, given the clinical 
evidence of record, the Board finds that the evidence does 
not provide a basis for a finding of additional limitation of 
motion due to such factors that would approximate the 
criteria for a disability rating in excess of 30 percent 
based on limitation of motion.  There simply is no indication 
that the veteran has experienced pain or weakness so 
disabling as to result in flexion limited to 10 degrees or 
less, so as to warrant a 40 percent disability rating under 
Diagnostic Code 5252.  

In this case, the preponderance of the evidence is against a 
rating in excess of 30 percent.  

The Board has also considered whether a separate rating may 
be assigned for scarring in addition to the already rated 
scar of the right thigh.  However, overall, the competent 
medical evidence does not support a compensable rating for 
scarring, as the scarring is not painful nor at least 5 
percent of the entire body or at least 5 percent of the 
exposed affected area.  See 38 C.F.R. § 4118, Diagnostic Code 
7804.


Whether New and Material Evidence has been Received to Reopen 
the Claim of Service Connection for a Back Disability

There has been a significant change in the law with the 
enactment of VCAA.  With regard to the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for a back disability, the veteran's 
claim is being granted to the extent that it is reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

In a January 1974 rating decision, service connection for a 
back disability was denied on the basis that there were no 
back injury or complaints during service, there was a post-
service automobile accident, and any current back disability 
was not related to service or to service-connected 
disability.

In a July 1979 rating decision, the RO did not reopen the 
previously denied claim of service connection for a back 
disability.  The veteran appealed that denial to the Board.  
In a May 1980 decision, the Board determined that there was 
no new factual basis establishing service connection for a 
back disorder.  Thereafter, April 2000 and May 2000 rating 
decisions determined that new and material evidence had not 
been received to reopen the claim of service connection for a 
back disability.  

In November 2000, the RO again determined that new and 
material evidence had not been received to reopen the claim 
of service connection for a back disability.  The RO 
indicated that the additional evidence did not show a 
connection between current back disability and the veteran's 
service-connected pelvis fracture.  The veteran did not 
appeal that rating decision.  The RO's rating decision is 
final.  38 U.S.C.A. § 7105.

In September 2004, the current claim to reopen the previously 
denied claim of service connection for a back disability was 
received.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that there was no evidence showing a nexus 
between current back disability and the service-connected 
right hip/pelvis fracture.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
a December 2007 statement from S.K.E., DC, who opined that 
the pelvic positioning most likely was altered in the 
inservice truck accident and that this unleveling altered the 
mechanics of the lumbar spine and weakened the structure due 
to compensation.  Over time, he indicated that accelerated 
degenerative changes most likely would occur.  In sum, this 
evidence presents a possible nexus between current back 
disability (noted to be present on evaluation) and the 
service-connected right hip/pelvic disability.  

The additional evidence is new and material because it 
includes competent evidence that cures the prior evidentiary 
defect.  

Thus, new and material evidence has been received since the 
RO's November 2000 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

An increased rating for residuals of a fracture of the left 
tibia and fibular with osteoarthritis, is denied.

An increased rating for residuals of a fracture of the pelvis 
with dislocation of right hip, is denied.  

The application to reopen the claim of service connection for 
a back disability is granted.


REMAND

Service Connection for a Back Disability

The veteran has submitted evidence supporting his assertion 
that he has a back disability which is related to his 
service-connected right hip/pelvis disability.  However, this 
evidence does not address his history of a post-service 
automobile accident, after which back complaints and 
diagnoses were made.  The veteran is invited to submit such 
evidence.  The Board further finds that a VA examination 
should be conducted which takes into consideration the entire 
medical history.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
direct and secondary service connection for a 
back disability.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current back 
disability is etiologically related to 
service and whether arthritis was 
manifest within the first post-service 
year.  The inservice truck accident as 
well as the 1964 post-service automobile 
accident should be addressed.  

The examiner should also state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current back 
disability is proximately due to, or the 
result of, the service-connected right 
hip/pelvis and/or left tibia/fibula 
disabilities.  The examiner should also 
opine as to the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current back disability is permanently 
aggravated by the veteran's service-
connected right hip/pelvis and/or left 
tibia/fibula disabilities.  

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M.A. Herman,
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


